United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-924
Issued: November 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) overpayment decision dated September 23, 2011. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $2,353.70 overpayment of
compensation; and (2) whether OWCP abused its discretion in denying waiver of the
overpayment.
FACTUAL HISTORY
OWCP accepted that on June 30, 1997 appellant, then a 46-year-old mail carrier,
sustained a bilateral lateral epicondylitis, myalgia and myositis in the performance of duty. She

1

5 U.S.C. § 8101 et seq.

stopped work in 1999. Appellant received wage-loss compensation for total disability effective
August 14, 1999, for which she was placed on the periodic rolls.
On December 3, 2010 appellant notified OWCP that she was adding her husband to her
health plan. She provided a Health Benefits Election Form (Form 2809), which noted that her
new enrollment code was 112 as of November 4, 2010.
In a January 13, 2011 memorandum, OWCP found that an overpayment had occurred in
the amount of $2,353.70 for the period August 14, 1999 to December 18, 2010 because
appellant’s health benefit was changed effective November 4, 2010 and because she had never
paid basic life insurance (BLI). The overpayment was calculated comparing the difference
between the health premiums deducted under code 111 and the health premiums she should have
had deducted under code 112 for the period November 4 through December 18, 2010. OWCP
noted that appellant paid $186.00 in premiums for the period October 24 through December 18,
2010 under code 111. The actual health benefit due from October 24 to November 3, 2010 under
code 111 was $36.54. For the period November 4 through December 18, 2010, $350.07 was due
under code 112. OWCP added $36.54 to $350.07, totaling $386.61 to reflect the total amount of
total health benefits due for the period October 24 through December 18, 2010. It then
subtracted the $386.61 due from the $186.00 paid by appellant during this time period, resulting
in a $200.61 overpayment. OWCP also found that BLI was never collected from the time she
was placed on periodic rolls on August 14, 1999 to December 18, 2010, resulting in an
overpayment of $2,153.09. Thus, appellant’s total overpayment was $200.61 for health benefits
insurance plus $2,153.09 for BLI, totaling $2,353.70.
On January 13, 2011 OWCP notified appellant of its preliminary determination that she
had received an overpayment of compensation in the amount of $2,353.70 for the period
August 14, 1999 to December 18, 2010. Appellant had changed her health plan effective
November 4, 2010, but the form was not processed until December 2010, resulting in incorrect
withholdings for her health premiums from December 4 to 18, 2010. OWCP further noted that
she had not paid any premiums for BLI commencing August 14, 1999. It determined that
appellant was without fault in the creation of the overpayment. OWCP requested that she submit
financial information pursuant to an enclosed overpayment recovery questionnaire (Form
OWCP-20) within 30 days if she sought waiver of the overpayment. It noted that waiver would
be denied if appellant failed to furnish the information requested on the enclosed OWCP-20 form
with supporting documentation within 30 days. OWCP further informed her that she could
submit additional evidence in writing or at a precoupment hearing, but that a precoupment
hearing must be requested within 30 days of the date of the written notice of overpayment. The
Board notes that no OWCP-20 form appears enclosed with the January 13, 2011 preliminary
determination of record.
By decision dated June 13, 2011, OWCP finalized the preliminary determination finding
that appellant was overpaid in the amount of $377.84 for changing her health insurance benefits
retroactively and was also undersubscribed to the BLI policy since the inception of her periodic
rolls. It noted that no evidence or argument had been submitted.
By decision dated September 23, 2011, OWCP amended the June 13, 2011 decision,
which found that appellant received an overpayment of $377.84, noting that an incorrect amount
was determined. It found that she was actually overpaid in the amount of $2,353.70 for the
2

period August 14, 1999 to December 18, 2010, which was correctly noted in the January 13,
2011 preliminary determination. OWCP further found that appellant was without fault in the
overpayment but denied waiver of recovery of the overpayment. It noted that no additional
evidence or arguments were submitted in response to the preliminary overpayment decision
dated January 13, 2011.
LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management (OPM), which administers the
Federal Employees Health Benefits program, provide guidelines for registration, enrollment and
continuation of enrollment of federal employees.
In this connection, 5 C.F.R.
§ 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs indebtedness due to the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”2
In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and applicable agency contributions required
under section 8906 of Title 5 United States Code, to OPM for deposit in the
Employees’ Health Benefits Fund.”3
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.4 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.5 The Board has recognized that, when an underwithholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.6
Under the Federal Employees Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in BLI and one or more of the

2

5 C.F.R. § 890.502(a)(1).

3

Id. at § 890.502(c).

4

Supra note 2.

5

Supra note 3.

6

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.

3

options.7 The coverage for basic life is effective unless waived8 and premiums for basic and
optional life coverage’s are withheld from the employee’s pay.9
FECA and its implementing regulations provide that an employee entitled to disability
compensation benefits may continue BLI coverage without cost under certain circumstances10
and may also retain the optional life insurance (OLI).11 At separation from the employing
establishment, the FEGLI insurance will either terminate or be continued under compensationer
status.12 If the compensationer chooses to continue BLI and OLI insurance coverage, the
schedule of deductions made while the compensationer was an employee will be used to
withhold premiums from his or her compensation payments.13 Thus while receiving disability
compensation in lieu of retirement benefits, the former employee is responsible for all insurance
premiums.14
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $2,353.70 for the period August 14, 1999 to
December 18, 2010.
The record shows that an overpayment occurred because deductions of health benefit
premiums from appellant’s compensation were made pursuant to the wrong code from
November 4 to December 18, 2010. On December 3, 2010 appellant provided OWCP with an
OPM Notice of Change in Health Benefits Enrollment form showing a change of health plans
effective November 4, 2010. She added her husband to her health benefits plan. Because the
form was not processed until December 2010, incorrect withholdings for health premiums
occurred. In its January 13, 2011 memorandum, OWCP calculated the amount of overpayment
by taking the health premiums appellant had deducted from her compensation from October 24
to December 18, 2010 under code 111 and subtracting the amount of health premiums appellant
should have had deducted from her compensations under code 112 to arrive at an overpayment
of $200.61.15 Based on this determination, it properly found that she received an overpayment of
compensation of health insurance benefits in the amount of $200.61.16
7

5 C.F.R. § 870.201.

8

Id. at § 870.204(a).

9

Id. at § 870.401(a).

10

Id. at § 870.701, subpart G.

11

Id. at § 871.201, subpart B; 8702.201, subpart B; 873.203, subpart B.

12

Id. at § 870.501.

13

Id. at § 872.410, subpart D.

14

Scherri L. Stanley, 53 ECAB 433 (2002).

15

T.S., Docket No. 12-624 (issued August 1, 2012).

16

J.B., Docket No. 11-2005 (issued July 23, 2012).

4

With respect to the overpayment of BLI, the record does not establish that appellant
waived coverage of her premiums. On appeal, appellant contends that she did not know that she
was enrolled for life insurance coverage. As noted, coverage for basic life is effective unless
waived17 and premiums for basic and optional life coverages are withheld from the employee’s
pay.18 Appellant is responsible for payment of the premiums and the premiums must be
deducted from her compensation payments.19 The compensation payments from August 14,
1999 through December 18, 2010 did not include any deductions for BLI premiums. Therefore,
the fact of overpayment has been established.20
As to the amount, OWCP determined that, the period August 14, 1999 through
December 18, 2010, appellant owed $2,153.09 in BLI premiums. Since no deductions were
made for BLI premiums during this period, this entire amount is an overpayment of
compensation. With regard to health benefit insurance, appellant owed $200.61 for the period
November 4 to December 18, 2010. When added to the $2,153.09 owed for BLI, the Board finds
a total overpayment of $2,353.70.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.21 An individual should always
be found without fault where the overpayment resulted from OWCP error in the underdeduction
of health benefits or life insurance premiums.22
If OWCP finds that the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.23
Section 10.431 of the implementing regulations provide that, before seeking to recover an
overpayment or adjust benefits, OWCP will advise the individual in writing that the overpayment
exists and the amount of the overpayment.24 The written notification must also include a
preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.25 Additionally, OWCP is obliged to advise the individual of his or her right to
17

Supra note 8.

18

Supra note 9.

19

W.J., Docket No. 12-672 (issued August 24, 2012).

20

S.W., Docket No. 11-895 (issued December 5, 2011).

21

20 C.F.R. § 10.433(a).

22

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b) (June 2009).
23

20 C.F.R. § 10.434. See 5 U.S.C. § 8129(b).

24

Id. at § 10.431(a).

25

Id. at § 10.431(b).

5

inspect and copy the government records relating to the overpayment.26 Lastly, the preliminary
notice must inform the individual of his or her right to challenge the fact or amount of the
overpayment, the right to contest the preliminary finding of fault in the creation of the
overpayment, if applicable and the right to request a waiver of recovery of the overpayment.27
The recipient of the alleged overpayment may present evidence in response to OWCP’s
preliminary notice either in writing or at a precoupment hearing.28 The evidence must be
presented or the hearing requested within 30 days of the date of the written notice of
overpayment.29 Failure to request the hearing within this 30-day time period shall constitute
waiver of that right.30
OWCP’s procedure manual provides as follows:
If a claimant is determined to be without fault, Form CA-2202 [preliminary
finding notice] must be released (along with an OWCP-20) within 30 days of the
date the overpayment is identified. This letter advises the claimant of the fact and
amount of the overpayment and of the preliminary finding that the claimant is
without fault in the creation of the overpayment. The reason that the overpayment
occurred must be clearly stated in the preliminary decision and the OE [Office
Examiner] should provide a clearly written explanation indicating how the
overpayment was calculated.31
ANALYSIS -- ISSUE 2
The Board finds this case is not in posture for decision regarding whether OWCP
properly denied waiver of the overpayment.
OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that she is without fault in creating the overpayment does not preclude OWCP from
collecting the overpayment. Appellant is still required to repay the debt unless: (1) recovery of
the overpayment would defeat the purpose of FECA; or (2) recovery of the overpayment would
be against equity and good conscience as set forth in 20 C.F.R. §§ 10.434 and 10.437. In its
September 23, 2011 decision, OWCP denied waiver of recovery of the overpayment, noting that
no OWCP-20 form or supporting documents were received from appellant.
The Board finds that OWCP failed to follow its procedures in issuing the January 13,
2011 preliminary determination. OWCP regulations provide that, before seeking to recover an
overpayment or adjust benefits, it will advise the individual in writing that the overpayment

26

Id. at § 10.431(c).

27

Id. at § 10.431(d).

28

Id. at § 10.432.

29

Id.

30

Id.

31

Federal (FECA) Procedure Manual, supra note 22, Chapter 6.200.4(a)(2) (May 2004).

6

exists and the amount of the overpayment.32 The written notification must also include a
preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.33 OWCP must inform the individual of his or her right to challenge the fact or
amount of the overpayment, the right to contest the preliminary finding of fault in the creation of
the overpayment, if applicable and the right to request a waiver of recovery of the
overpayment.34 Its procedure manual further provides that a preliminary finding of overpayment
must be provided within 30 days, along with the OWCP-20 form overpayment recovery
questionnaire and must clearly identify the reason that the overpayment occurred and the basis
for any fault finding.35
OWCP did not provide appellant with a Form OWCP-20 overpayment recovery
questionnaire with its January 13, 2011 preliminary determination. Appellant was not afforded
an opportunity to provide her financial information or supporting documentation through the
overpayment recovery questionnaire. This did not conform to OWCP’s implementing
regulations or its procedure manual.36 Although OWCP stated that it was enclosing an OWCP20 form, no such form appears as an enclosure to the preliminary overpayment notification.
Thus, it should not have issued a final determination on whether recovery of the overpayment
should have been waived prior to.37
As OWCP failed to provide appellant with a Form OWCP-20 overpayment recovery
questionnaire, the Board concludes that the September 23, 2011 decision regarding waiver of
overpayment was not properly issued. Consequently, the case will be remanded to OWCP to
provide her with the proper forms and an opportunity to respond to the overpayment recovery
questionnaire with supporting financial documentation. Following such further development as
OWCP deems necessary, it shall issue an appropriate decision on whether overpayment should
be waived.38
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $2,353.70
overpayment of compensation for the period August 14, 1999 through December 18, 2010. The
Board further finds that OWCP did not properly notify her of her right to submit financial

32

20 C.F.R. § 10.431(a).

33

Id. at § 10.431(b).

34

Id. at § 10.431(d).

35

Federal (FECA) Procedure Manual, supra note 31.

36

Id.

37

K.G., Docket No. 08-2135 (issued April 16, 2009).

38

J.B., Docket No. 11-2005 (issued July 23, 2012).

7

information on an OWCP-20 case will be remanded to OWCP to consider waiver of the
overpayment.39
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part, with regard to the fact and amount of
overpayment. The decision is set aside with regard to waiver of recovery. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

39

In view of the Board’s finding that the case must be remanded for OWCP to consider waiver of the
overpayment, it is premature to address recovery of the overpayment.

8

